DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-20 in the reply filed on 12/4/2020 is acknowledged.
3. 	Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2016/0163732) (hereafter Lim).
Regarding claim 1, Lim discloses a three-dimensional semiconductor device, comprising:
an upper substrate (LC and HC in Fig. 3A, paragraph 0080); 
a gate-stacked structure (38a and 38b in Fig. 3A, paragraph 0094) on the upper substrate, the gate-stacked structure including gate electrodes 38a (Fig. 3A) stacked within a memory cell array region (not shown in Fig. 3A but see CA in Fig. 2A, paragraph 0086), while being spaced apart from each other in a direction (vertical direction in Fig. 3A) perpendicular to a surface of the upper substrate (LC and HC in Fig. 3A), and extending into an extension region (not shown in Fig. 3A but see ST1-ST4 in Fig. 2A, paragraph 0086) adjacent to the memory cell array region to be arranged within the extension region to have a staircase shape (see Fig. 3B, 
at least one through region 24 (Fig. 3A, paragraph 0097) passing through the gate-stacked structure (38a and 38b in Fig. 3A) within the memory cell array region or the extension region (see II-II’ in Figs. 2A and 3A), the at least one through region including a lower region (lower region of 24 in Fig. 3A) and an upper region (upper region of 24 in Fig. 3A) wider than the lower region. 
Regarding claim 2, Lim further discloses the three-dimensional semiconductor device as claimed in claim 1, further comprising: 
a lower substrate 2 (Fig. 3A, paragraph 0076) below the upper substrate (LC and HC in Fig. 3A); 
a lower structure (PTR in Fig. 3A, paragraph 0076) between the lower substrate 2 (Fig. 3A) and the upper substrate (LC and HC in Fig. 3A), the lower structure including a peripheral circuit (PTR in Fig. 3A); and 
a gap-fill layer 19 (Fig. 3A, paragraph 0085) within a substrate hole (region where 19 is formed in Fig. 3A) passing through the upper substrate (LC and HC in Fig. 3A), the at least one through region 24 (Fig. 3A) overlapping the gap-fill layer 19 (Fig. 3A).  
Regarding claim 3, Lim further discloses the three-dimensional semiconductor device as claimed in claim 1, wherein a side of the at least one through region 24 (Fig. 3A) includes a stepped portion (side surface of the 24 contacting second bottom 20b and 22b in Fig. 3A).  
Regarding claim 4, Lim further discloses the three-dimensional semiconductor device as claimed in claim 3, wherein the stepped portion (side surface of the 24 contacting second bottom 20b and 22b in Fig. 3A) is closer to a lower surface (bottom surface of 38a and 38b in Fig. 3A) of the gate-stacked structure (38a and 38b in Fig. 3A) than to an upper surface (top surface of 38a and 38b in Fig. 3A) of the gate-stacked structure.  
Regarding claim 5, Lim further discloses the three-dimensional semiconductor device as claimed in claim 1, wherein the at least one through region 24 (Fig. 3A) has a side having a 
Regarding claim 6, Lim further discloses the three-dimensional semiconductor device as claimed in claim 1, wherein: the extension region 24 (Fig. 3A) includes a first step region (upper step region of 24 contacting top 20b and second top 20b in Fig. 3A), a second step region (lower step region of 24 contacting bottom 20b and second bottom 20b in Fig. 3A), and a buffer region (middle region of 24 between second bottom 20b and second top 20b in Fig. 3A) between the first step region (upper step region of 24 contacting top 20b and second top 20b in Fig. 3A) and the second step region (lower step region of 24 contacting bottom 20b and second bottom 20b in Fig. 3A), and 
the at least one through region 24 (Fig. 3A) includes a first pad through region 24 (Fig. 3A) passing through the gate-stacked structure (38a and 38b in Fig. 3A) of the buffer region (middle region of 24 between second bottom 20b and second top 20b in Fig. 3A).  
Regarding claim 7, Lim further discloses the three-dimensional semiconductor device as claimed in claim 6, wherein: at least a portion of the gate electrodes 38a (Fig. 3A) of the gate-stacked structure (38a and 38b in Fig. 3A), within the first step region (upper step region of 24 contacting top 20b and second top 20b in Fig. 3A), have levels lowering in a first direction (horizontal direction in Fig. 3A) from the memory cell array region (I-I’ in Fig. 3A) to the extension region (II-II’ in Fig. 3A), and are arranged to have a same level in a second direction (vertical direction in Fig. 3A), perpendicular to the first direction (horizontal direction in Fig. 3A) and parallel to the surface of the upper substrate (HC and LC in Fig. 3A), and at least a portion of the gate electrodes 38a (Fig. 3A) of the gate-stacked structure (38a and 38b in Fig. 3A), within the second step region (lower step region of 24 contacting bottom 20b and second bottom 20b in Fig. 3A), have levels lowering in the first direction (horizontal direction in Fig. 3A), 
Regarding claim 8, Lim further discloses the three-dimensional semiconductor device as claimed in claim 7, wherein: the portion of the gate electrodes 38a (Fig. 3A) within the first step region (upper step region of 24 contacting top 20b and second top 20b in Fig. 3A) correspond to upper select gate electrodes (second top 38a in Fig. 3B), the upper select gate electrodes including a first pad region (upper portions of the second top 38a in Figs. 3B and 4B), a portion of the gate electrodes 38a (Fig. 3A) within the second step region (lower step region of 24 contacting bottom 20b and second bottom 20b in Fig. 3A) correspond to word lines (not shown in Fig. 3A but see 81 and 64 in Fig. 4B, paragraph 0121), the word lines (81 and 64 in Fig. 4B) including a second pad region 64 (Fig. 4B), and the first pad through region 24 (Fig. 4B) is between (see Fig. 4B, wherein a portion of 24 is diagonally between the upper portions of the second top 38a and the right-most 64) the first pad region (upper portions of the second top 38a in Fig. 4B) and the second pad region 64 (Fig. 4B).  
Regarding claim 9, Lim further discloses the three-dimensional semiconductor device as claimed in claim 8, further comprising a second pad through region (60 (Fig. 4B), 32 (Fig. 4A), and 48 (Fig. 4A)) among the word lines (81 and 64 in Fig. 4B) in the second pad region 64 (Fig. 4B).  
Regarding claim 10, Lim further discloses the three-dimensional semiconductor device as claimed in claim 1, further comprising: 
main separation structures (46 and 40 in Fig. 3A, paragraph 0104) traversing the memory cell array region (I-I’ in Fig. 3A) and the extension region (II-II’ in Fig. 3A), and defining respective memory blocks; 
vertical channel structures 28 (Fig. 3A, paragraph 0100) between the main separation structures 46 (Fig. 3A), within the memory cell array region (I-I’ in Fig. 3A), and passing through the gate-stacked structure (38a and 38b in Fig. 3A); 
bit lines 80 (Fig. 3A, paragraph 0121) extending in a direction (horizontal direction in Fig. 
bit line contact plugs 68 (Fig. 3A, paragraph 0113) between the bit lines 80 (Fig. 3A) and the vertical channel structures 28 (Fig. 3A), and electrically connecting the bit lines 80 (Fig. 3A) to the vertical channel structures 28 (Fig. 3A).  
Regarding claim 11, Lim further discloses the three-dimensional semiconductor device as claimed in claim 10, wherein the at least one through region 24 (Fig. 3A) further comprises a memory through region (portion of 24 within I-I’ in Fig. 3A) between a pair of main separation structures (46 and 40 in Fig. 3A) adjacent to each other among the main separation structures within the memory cell array region (I-I’ in Fig. 3A).  
Regarding claim 12, Lim discloses a three-dimensional semiconductor device, comprising: 
a lower substrate 2 (Fig. 3A, paragraph 0076); 
a lower structure (PTR and LILD in Fig. 3A, paragraphs 0076 and 0078) on the lower substrate 2 (Fig. 3A), the lower structure including a peripheral circuit (PTR in Fig. 3A); 
an upper substrate (LC and HC in Fig. 3A, paragraph 0080) on the lower structure (PTR and LILD in Fig. 3A); 
a gap-fill layer 19 (Fig. 3A, paragraph 0085) within a substrate hole (region where 19 is formed in Fig. 3A) within the upper substrate (LC and HC in Fig. 3A); 
a gate-stacked structure (38a and 38b in Fig. 3A, paragraph 0094) on the upper substrate (LC and HC in Fig. 3A), the gate-stacked structure including gate electrodes 38a (Fig. 3A); and 
a through region 24 (Fig. 3A, paragraph 0097) passing through the gate-stacked structure (38a and 38b in Fig. 3A), the through region (see 24 in II-II’ of Fig. 3A) having a side with a stepped portion.  
Regarding claim 13, Lim further discloses the three-dimensional semiconductor device as claimed in claim 12, wherein the through region 24 (Fig. 3A) includes a lower region (lower 
Regarding claim 14, Lim further discloses the three-dimensional semiconductor device as claimed in claim 12, further comprising: 
vertical channel structures 28 (Figs. 3A and 3B, paragraph 0100) passing through the gate-stacked structure (38a and 38b in Fig. 3A); 
a peripheral contact plug 55 (Fig. 3B, paragraph 0120) passing through the through region 24 (Fig. 3B) and the gap-fill layer 19 (Fig. 3B), and extending into the lower structure (LILD in Fig. 3B) to be electrically connected to the peripheral circuit (PW3 in Fig. 3A); and 
upper wirings (62 and 68 (Fig. 3A) and 74 and 82 (Fig. 3B)) on the gate-stacked structure 38a (Fig. 3B) and within the through region 24 (Fig. 3B), at least one of the upper wirings 82 (Fig. 3B) being electrically connected to the peripheral contact plug 55 (Fig. 3B).  
Regarding claim 15, Lim further discloses the three-dimensional semiconductor device as claimed in claim 14, wherein the upper wirings (62 and 68 (Fig. 3A) and 74 and 82 (Fig. 3B)) include: 
upper gate wirings 82 (Fig. 3B, paragraph 0121) electrically connected to pad regions (regions of 38a contacting 54 in Fig. 3B) of the gate electrodes 38a (Fig. 3B); and 
a bit line 80 (Fig. 3A, paragraph 0121) electrically connected to the vertical channel structures 28 (Fig. 3A), and at least a portion of the upper gate wirings (62 and 68 (Fig. 3A)), or the bit line is electrically connected to the peripheral contact plug.  
Regarding claim 16, Lim discloses a three-dimensional semiconductor device, comprising: 
a memory cell array region (CA in Fig. 2A, paragraph 0086); 
extension regions (ST1-ST4 in Fig. 2A, paragraph 0086) on both sides of the memory 
main separation structures (46 and 40 in Fig. 3A, paragraph 0104) traversing the memory cell array region (see I-I’ in Fig. 3A) and the extension regions (see II-II’ in Fig. 3A); 
a gate-stacked structure (38a and 38b in Fig. 3A, paragraph 0094) within the memory cell array region (see I-I’ in Figs. 2A and 3A), and extending into the extension regions (see II-II’ (Figs. 2A and 3A), III-III’ (Figs. 2A and 3B), and IV-IV’ (Figs. 2A and 3B));  Attorney Docket No. 285/1126_01 - 43 – 
vertical channel structures 28 (Fig. 3A, paragraph 0100) between the main separation structures (46 and 40 in Fig. 3A), and passing through the gate-stacked structure (38a and 38b in Fig. 3A) within the memory cell array region (see I-I’ in Fig. 3A); and 
at least one through region 24 (Fig. 3A, paragraph 0097) within the memory cell array region or the extension regions (see II-II’ of Figs. 2A and 3A), and passing through the gate-stacked structure (38a and 38b in Fig. 3A), the at least one through region 24 (Fig. 3A) having a side with at least one step portion.  
Regarding claim 17, Lim further discloses the three-dimensional semiconductor device as claimed in claim 16, further comprising: 
a lower substrate 2 (Fig. 3A, paragraph 0076); 
a lower structure (PTR and LILD in Fig. 3A, paragraphs 0076 and 0078) on the lower substrate 2 (Fig. 3A), the lower structure including a peripheral circuit (PTR in Fig. 3A); 
an upper substrate (LC and HC in Fig. 3A, paragraph 0080) on the lower structure (PTR and LILD in Fig. 3A); and 
a gap-fill layer 19 (Fig. 3A, paragraph 0085) within a substrate hole (region where 19 is formed in Fig. 3A) passing through the upper substrate (LC and HC in Fig. 3A), the gap-fill layer 19 (Fig. 3A) overlapping the at least one through region 24 (Fig. 3A), 
wherein the gate-stacked structure (38a and 38b in Fig. 3A) and the main separation structures (46 and 40 in Fig. 3A) are on the upper substrate (LC and HC in Fig. 3A), wherein the gate-stacked structure (38a and 38b in Fig. 3A, paragraph 0094) includes gate electrodes 38a 
wherein a width of the at least one step portion of the at least one through region 24 (Fig. 3A, paragraph 0097) is narrower than a width of at least one of the pad regions (20b and 22b in Fig. 3A).  
Regarding claim 18, Lim further discloses the three-dimensional semiconductor device as claimed in claim 16, wherein: the main separation structures (46 and 40 in Fig. 3A, paragraph 0104) include a pair of first main separation structures (46a and 46c in Fig. 3A) adjacent to each other, and one second main separation structure (46b in Fig. 3A) between the pair of first main separation structures (46a and 46c in Fig. 3A), 
the at least one through region 24 (Fig. 3A) is within at least one of the extension regions (see II-II’ in Fig. 3A), while being disposed (see Fig. 3A, wherein portion of 24 within I-I’ is between 46a and 46c) between the pair of first main separation structures (46a and 46c in Fig. 3A), and 
the second main separation structure (46b in Fig. 3A) traverses the memory cell array region (I-I’ in Fig. 3A) in a single line shape, and includes a portion divided to surround the at least one through region 24 (Fig. 3A) within the at least one of the extension regions (II-II’ in Fig. 3A).  
Regarding claim 19, Lim further discloses the three-dimensional semiconductor device as claimed in claim 18, further comprising auxiliary separation structures (23, 20b, and 22b in Fig. 3A, paragraphs 0091 and 0096) between the main separation structures (46 and 40 in Fig. 3A, paragraph 0104), wherein the auxiliary separation structures (23, 20b, and 22b in Fig. 3A) 
Regarding claim 20, Lim further discloses the three-dimensional semiconductor device as claimed in claim 16, wherein: the gate-stacked structure (38a and 38b in Fig. 3B, paragraph 0094) includes gate electrodes 38a (Fig. 3B, paragraph 0094), the gate electrodes having a lower gate electrode (bottom 38a in Fig. 3B), intermediate gate electrodes (second and third bottom 38a in Fig. 3B) on the lower gate electrode, a buffer gate electrode (third top 38a in Fig. 3B) on the intermediate gate electrodes, and at least one upper gate electrode (second top 38a in Fig. 3B) on the buffer gate electrode, the at least one upper gate electrode has an upper pad region (region of the second top 38a contacting 54 in Fig. 3B) within the extension regions (III-III’ in Fig. 3B), and the intermediate gate electrodes (second and third bottom 38a in Fig. 3B) have intermediate pad regions (regions of the second and third bottom 38a contacting 54 in Fig. 3B) within the extension regions, and the at least one through region 24 (Fig. 3B) is between (see Fig. 3B, wherein 24 is diagonally between the region of the second top 38a contacting 54 and the (regions of the second and third bottom 38a contacting 54) the upper pad region (region of the second top 38a contacting 54 in Fig. 3B) and the intermediate pad regions (regions of the second and third bottom 38a contacting 54 in Fig. 3B), and passes through the buffer gate electrode (third top 38a in Fig. 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813